DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, lines 2-3: the limitation “in a manner that provides optimal rotational efficiency” renders the claim indefinite because it is unclear which structural features result in “optimal rotational efficiency”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artur (DE 202009012644).
Regarding claim 1, Artur discloses a sound attenuated conveyor roller for a conveyor system, said sound attenuated conveyor roller comprising: 
a conveyor roller (1) having a hollow elongate cylindrical body (4); and 
a sound damper (2) disposed at an interior of said cylindrical body in a manner to form a press-fit relationship with an inner wall of said conveyor roller such that said sound damper is in continuous contact with a portion of the inner wall of said conveyor roller (paragraph 0007 of English translation); 
wherein said sound damper comprises a sound damping material (rubber; paragraph 0008 of English translation) configured to attenuate vibration at said conveyor roller during operation of the conveyor system.
Regarding claim 2, Artur also discloses said sound damper comprises an elongate c-shape (sound damper has a longitudinal slot making a C shape; paragraph 0007 of English translation) formed of the sound damping material, said elongate c-shape having a split disposed along a longitudinal length of said sound damper, wherein said elongate c-shape has an outer diameter substantially equal to an inner diameter of said roller.
Regarding claim 4, Artur also discloses the sound damping material comprises one chosen from polyurethane, polyethylene, vinyl, mass-loaded vinyl, butyl, rubber, polymer, and elastomer (paragraph 0008 of English translation).
Regarding claim 5, Artur also discloses said sound damper is positioned at the interior of said conveyor roller in a manner that provides optimal rotational efficiency of said sound attenuated conveyor roller (fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Artur as applied to claim 1 above, in view of Lovett (US Patent 3,705,455).
Artur discloses all the limitations of claim 1 above, but does not explicitly disclose said sound damper comprises one chosen from a molded sound damping material and an extruded sound damping material.
Regarding claim 3, Lovett teaches using extruded rubber sleeves (col 9, lines 37-49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the sound damper of the roller of Artur to be extruded as taught by Lovett in order to produce a relatively inexpensive, uniform and reliable product (col 9, lines 37-49).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Artur as applied to claim 1 above, in view of Itoh (US Patent 6,820,736).
Artur discloses all the limitations of claim 1 above, but does not explicitly disclose said sound damper terminates adjacent to a belt groove disposed at said cylindrical body of said conveyor roller.
Regarding claim 6, Itoh teaches a sound damper 61 terminates adjacent to a belt groove (11, 12) disposed at a cylindrical body (7) of a conveyor roller.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the roller of Artur to include a belt groove disposed at the cylindrical body of the conveyor roll and the sound damper terminates adjacent to the belt groove as taught by Itoh in order to drive the rollers in unison in one and the same direction (col 9, lines 13-25).
Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (US Patent 3,724,643) in view of Artur.
Regarding claim 1, Kohl discloses a conveyor roller for a conveyor system, said conveyor roller comprising: 
a conveyor roller (42) having a hollow elongate cylindrical body (49). 
Regarding claim 7, Kohl also discloses said conveyor roller comprises an elongated conical cylindrical body (49) such that said conveyor roller is tapered (fig 11).
Kohl does not explicitly disclose (claim 1) a sound attenuated conveyor roller comprising a sound damper disposed at an interior of a cylindrical body in a manner to form a press-fit relationship with an inner wall of said conveyor roller such that said sound damper is in continuous contact with a portion of the inner wall of said conveyor roller; wherein said sound damper comprises a sound damping material configured to attenuate vibration at said conveyor roller during operation of the conveyor system and (claim 8) a sound damper with a taper to form substantially continuous contact with said inner wall of said tapered conveyor roller.
Regarding claim 1, Artur teaches a sound attenuated conveyor roller comprising a sound damper (2) disposed at an interior of a cylindrical body (4) in a manner to form a press-fit relationship with an inner wall of said conveyor roller such that said sound damper is in continuous contact with a portion of the inner wall of said conveyor roller (paragraph 0007 of English translation); wherein said sound damper comprises a sound damping material (rubber; paragraph 0008 of English translation) configured to attenuate vibration at said conveyor roller during operation of the conveyor system.
Regarding claim 8, Artur also teaches the sound damper is disposed at an interior of the cylindrical body in a manner to form a press-fit relationship with an inner wall of said conveyor roller such that said sound damper is in continuous contact with a portion of the inner wall of said conveyor roller (paragraph 0007 of English translation).  Therefore, the combination of Kohl in view of Artur would teach a sound damper with a taper to form substantially continuous contact with said inner wall of said tapered conveyor roller.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the conveyor roller of Kohl to include a sound damper disposed at an interior of the cylindrical body in a manner to form a press-fit relationship with an inner wall of said conveyor roller such that said sound damper is in continuous contact with a portion of the inner wall of said conveyor roller; wherein said sound damper comprises a sound damping material) configured to attenuate vibration at said conveyor roller during operation of the conveyor system as taught by Artur in order to reduce noise emissions (paragraph 0004 of English translation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        9/10/2022